 


109 HRES 489 IH: Commemorating the 100th Anniversary of the National Audubon Society.
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 489 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Leach (for himself and Mr. Becerra) submitted the following resolution; which was referred to the Committee on Resources
 
RESOLUTION 
Commemorating the 100th Anniversary of the National Audubon Society. 
  
Whereas the welfare of the citizens of the United States is greatly enriched by the purposeful endeavors of individuals and organizations committed to the preservation and protection of our environment, as well as the enhancement of, and appreciation for, our natural surroundings; 
Whereas the National Audubon Society, the Nation’s largest bird conservation organization, is celebrating its centennial year in 2005, having been incorporated on January 5, 1905, by dedicated women and men eager to save the Great Egret, as well as other birds killed for their feathers to support the fashion industry, from extinction; 
Whereas the founders of the National Audubon Society withstood violence and opposition to organize one of America’s longest-lived and most successful conservation groups dedicated to the protection of birds, other wildlife, and their habitats through advocacy of environmental policy and education based on sound science; 
Whereas the dedicated efforts of National Audubon Society volunteers, members, and staff in support of landmark bird protection legislation have aided in the effort to rescue the following species from the threat of extinction: Bald Eagles; Egrets; Ibis; Herons; Flamingos; Whooping Cranes; Peregrine Falcons; Brown Pelicans; Roseate Spoonbills; Atlantic Puffins; and Condors; 
Whereas the National Audubon Society lent critical support to the protection of wildlife habitats through the passage of legislation, such as the Alaska National Interest Lands Conservation Act of 1980 and the Act popularly known as the Everglades Restoration Act, the identification of 1,800 habitats critical to birds’ survival through the National Audubon Society’s Important Bird Areas program, and the establishment of private sanctuaries; 
Whereas the National Audubon Society played a critical role in the establishment of the Nation’s first wildlife refuge, Pelican Island National Wildlife Refuge in Florida, in 1903, and the subsequent protection of Pelican Island National Wildlife Refuge and other refuges in the National Wildlife Refuge System; 
Whereas birds are excellent indicators of environmental health, as impacted by such factors as pollution, climate change, toxins, and habitat loss, as well as our own long-term well being, and it is in our best interest to heed such signs of processes that may ultimately affect human populations; and  
Whereas recognizing that the National Audubon Society’s national network of community-based nature centers and chapters, scientific and educational programs, and advocacy engage millions of people of all ages and backgrounds in positive conservation experiences, and are integral to maintaining the health and beauty of the United States: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the 100th anniversary of the National Audubon Society;  
(2)congratulates the National Audubon Society on achievement of this milestone; and  
(3)encourages the National Audubon Society to continue its important work to ensure that the next 100 years of conservation are a success. 
 
